14 N.Y.3d 883 (2010)
THE PEOPLE OF THE STATE OF NEW YORK ex rel. EDWARD VAN STEENBURG, Appellant,
v.
JOSEPH WASSER, as Sullivan County Sheriff, Respondent.
Mo. No. 2010-273.
Court of Appeals of New York.
Submitted March 8, 2010.
Decided May 11, 2010.
Motion, insofar as it seeks leave to appeal from that part of the Appellate Division order that affirmed the dismissal of the habeas corpus proceeding, denied; motion, insofar as it seeks leave to appeal from the remainder of the Appellate Division order, dismissed upon the ground that such portion of the order does not finally determine the proceeding within the meaning of the Constitution. Motion for poor person relief dismissed as academic.